Laughlin, J. (dissenting):
I dissent from the reversal and vote, for affirmance.
Judgment, in so far as it overrules plaintiff’s demurrer to the answers of the defendants Jesup and Peoples Surety Company, reversed," with costs, and demurrer sustained, with costs. In all other respects judgment affirmed, with costs to the plaintiff against the defendants appealing, with leave to defendants Hall, Baer and Seymour to withdraw demurrers and to answer-on payment of costs; Order to be settled on notice.